Order entered June 14, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00339-CV

                     METHODIST HOSPITALS OF DALLAS, Appellant

                                                V.

     VICKIE MILES, INDIVIDUALLY, AS THE REPRESENTATIVE FOR ALL
      WRONGFUL DEATH BENEFICIARIES, AND AS AN HEIR AT LAW AND
    REPRESENTATIVE OF THE ESTATE OF W.T. MAYES, DECEASED, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-16088

                                            ORDER
       On May 20, 2019, after appellant informed the Court the parties had settled their dispute

but had not yet finalized the contents of the settlement agreement, we suspended the briefing

deadline and ordered appellant to file either a motion to dismiss or a status report no later than

June 10, 2019. In accordance with the order, appellant has filed a status report informing the

Court the parties need additional time to finalize the agreement.

       We GRANT the request and ORDER appellant to file either a motion to dismiss or

status report no later than July 1, 2019.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE